     CASE 0:06-cr-00211-MJD-AJB Document 342 Filed 05/08/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                            Criminal No. 06-211 MJD

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                            MOTION OF THE UNITED STATES FOR
                                            A 30-DAY EXTENSION OF TIME TO
        v.
                                            RESPOND TO DEFENDANT FENNER’S
                                            MOTION TO REDUCE SENTENCE
 KEVIN JOSEPH FENNER,

                      Defendant.

       The United States moves for a 30-day extension of time within which to respond to

defendant Kevin Fenner’s Motion for a Sentence Reduction under the First Step Act. The

government’s response currently is due May 8, 2020. The undersigned prosecutor has

spoken to defense counsel MiAngel Cody, who has consented to a 30-day continuance.

The parties are attempting to reach a negotiated settlement of this matter. Given the

COVID-19 situation, it may take longer than normal for defense counsel to confer with her

client regarding the government’s proposal. It is in the interest of justice to continue the

briefing schedule for 30 days to see if a negotiated settlement can be reached.

       A proposed order accompanies this motion.

Dated: May 8, 2020                               Respectfully Submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/Jeffrey S. Paulsen
                                                 BY: JEFFREY S. PAULSEN
                                                 Assistant U.S. Attorney
                                                 Attorney ID No. 144332
